                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-129-MOC-DCK

 RUBICON RESEARCH PRIVATE LIMITED,                        )
 and ZAKLADY FARMACEUTYCZNE                               )
 POLPHARMA S.A.,                                          )
                                                          )
                 Plaintiffs,                              )
                                                          )
    v.                                                    )       ORDER
                                                          )
 KARTHA PHARMACEUTICALS INC., and                         )
 MANOJ BABU MAZHUVANCHERIL,                               )
                                                          )
                 Defendants.                              )
                                                          )

         THIS MATTER IS BEFORE THE COURT on Defendant Kartha Pharmaceuticals

Inc.’s “Consent Motion To File Under Seal” (Document No. 51) filed August 16, 2021. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting the parties’ agreement, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

         (a)    Scope of Rule. To further openness in civil case proceedings, there
                is a presumption under applicable common law and the First
                Amendment that materials filed in this Court will be filed unsealed.
                This Rule governs any party’s request to seal, or otherwise restrict
                public access to, any materials filed with the Court or used in
                connection with judicial decision- making. As used in this Rule,
                “materials” includes pleadings and documents of any nature and in
                any medium or format.

         (b)    Filing under Seal. No materials may be filed under seal except by
                Court order, pursuant to a statute, or in accordance with a previously




      Case 3:21-cv-00129-MOC-DCK Document 58 Filed 08/17/21 Page 1 of 2
                 entered Rule 26(e) protective order.

          (c)    Motion to Seal or Otherwise Restrict Public Access. A party’s
                 request to file materials under seal must be made by formal motion,
                 separate from the motion or other pleading sought to be sealed,
                 pursuant to LCvR 7.1. Such motion must be filed electronically
                 under the designation “Motion to Seal.” The motion must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

Local Rule 6.1.

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that Defendant Kartha Pharmaceuticals Inc.’s

“Consent Motion To File Under Seal” (Document No. 51) is GRANTED. Defendant may file the

exhibits to its response to the “…Motion For Preliminary Injunction…” (Document No. 45) under

seal.

          SO ORDERED.
                                       Signed: August 16, 2021




                                                   2
        Case 3:21-cv-00129-MOC-DCK Document 58 Filed 08/17/21 Page 2 of 2
